DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,859,241 to Aoki et al.
	Regarding claim 10, Aoki et al. teach a semiconductor package, comprising:
	a semiconductor die having an device side;
	a conductive pillar (24; (Col. 3, lines 42 – 44)) coupled to the device side and having a distal end relative to the semiconductor die, the distal end including a cavity having a cavity floor and a cavity wall, the cavity wall having a cavity wall surface facing a same direction as the cavity floor; and
	a solder member (30) filling the cavity and abutting the cavity wall and the cavity wall surface.
	Aoki et al. do not teach the cavity floor having a length or diameter ranging from 20 microns to 40 microns. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal dimensions of the cavity through routine experimentation since it is desirable for the device to be mechanically sound and perform the desired function.
	Regarding claim 11, Aoki et al. teach a semiconductor package wherein the semiconductor package is a quad flat no lead (QFN) package, and wherein the semiconductor die has a downward facing device side. See Fig. 8.
	Regarding claims 12 and 13 Aoki et al. do not teach a semiconductor package, wherein the cavity has a volume ranging from 3.6 kµm3 to 6.7 kµm3 or with a depth of 5 microns to 25 microns. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrive at the ideal volume and dimensions of the cavity through routine experimentation since it is desirable for the device to be mechanically sound and perform the desired function.
	Regarding claim 15, Aoki et al. teach a semiconductor package, wherein an intersection of the cavity floor and the cavity wall is rounded.  
	Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al.
In view of US Patent Application Publication No. 2022/0158021 to Boone et al.
	Regarding claim 21, Aoki et al. teach a method, comprising: 
forming a conductive pillar (24) on an insulative layer (12) and a redistribution layer (Col. 2, lines 45 – 59); 
forming a cavity (26) in the conductive pillar, the cavity in a surface of the conductive pillar opposite the insulative layer; depositing; and
	solder (30) in the cavity. 
Aoki et al. do not teach depositing a solder ball in the cavity and performing a reflow process on the solder ball. Boone et al. teach a method of forming a solder structure that would include a solder ball and reflow (¶ [0070]). It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to use a known method of forming the solder structure, since it is desirable to use a known and reliable technique.
	Aoki et al. do not teach using laser ablation to form the cavity. Boone et al. teach using laser ablation to form openings (¶ [0044]). It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to use laser ablation to form the opening since laser ablation is a well-known technique for forming openings in a semiconductor device and it is desirable to use known methods that are understood to be precise.  
	Aoki et al. do not teach that the insulative layer comprises polyimide. Polyimide is a well-known insulator in the art. It would have been obvious to one of ordinary skill in the art to use polyimide since it is a known material that is well suited for the intended use.
	Regarding claim 22, Aoki et al. teach a method, wherein the cavity has a floor that meets a wall of the cavity at a rounded corner.
	Regarding claim 23, Aoki et al. and Boone et al. do not teach a method, wherein forming the cavity using the laser ablation technique comprises using a Nd:YAG laser with a strength in the range of 15-20 watts. Nd:YAG lasers are well known in the art. It would have been obvious to one of ordinary skill in the art to employ a known laser and find the desirable strength through routine experimentation since it is desirable to form the cavity to have the design dimensions.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Applicant argues, with regard to claim 10, that the length or diameter ranging from 20 to 40 microns would not have been obvious to one of ordinary skill to arrive at through routine experimentation, asserting that it is a critical feature that would achieve new and unexpected results. Examiner respectfully disagrees. The assertions seem to be mere assertions with no supporting evidence that the dimensions are critical. The lack of criticality is evidenced in the language of the claim itself, since it does not matter if the length or diameter has the claimed dimensions. Moreover, the assertion that the cited dimensions would achieve new and unexpected results is not supported with any evidence.
	With respect to the rejection of claim 21, Applicant argues that none of the references teach forming a cavity in a conductive pillar using a laser ablation technique. Boone et al. has been relied on to show that laser ablation is a known and reliable technique to form openings that is known in the art. This technique is reliable and precise, which would have been desirable for forming the opening in the pillar taught by Aoki et al.
Allowable Subject Matter
Claims 1 – 9, 16 – 20, 24 and 26 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814